Opinión de conformidad emitida por el
Juez Asociado Señor Hernández Denton.
Al convenir con la opinión del Tribunal reafirmamos que nuestro ordenamiento constitucional prohíbe “discrimen al-guno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas”. Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257. En nuestra democracia, mantener un sistema de recopilación de información sobre personas y agrupaciones totalmente des-vinculadas con algún hecho delictivo acaecido o vislumbrado constituye una indebida restricción a los derechos de libre expresión, a la libertad de asociación y al derecho de intimi-dad.
*701Particularmente nociva a la vida comunitaria y democrá-tica de nuestro país ha sido la práctica, originada durante la administración del General Winship y utilizada por todos los gobernantes hasta ahora, de confeccionar listas de personas y grupos minoritarios que promueven activamente el cambio social y político mediante acciones perfectamente legítimas y legales. Aunque “las listas” han incluido a personas y enti-dades de diversas ideologías políticas, ha sido el movimiento independentista quien con más fuerza ha sufrido las conse-cuencias de este método coercitivo.
En el 1959, el Comité del Gobernador para el Estudio de los Derechos Civiles examinó los arrestos y detenciones en masa durante la revuelta nacionalista de 1950 a base de listas de personas sospechosas recopiladas por la Policía de Puerto Rico y concluyó:
Todas las declaraciones revelan que los fiscales usaron la lista para sus investigaciones sin prueba alguna de que ella fuera verídica. No se presentó ninguna evidencia ante nosotros que nos convenciera de que la Policía ni ninguna otra autoridad gubernamental mantuvo diligentemente esta lista sobre la base de actos de violencia o conspiración para derrocar el go-bierno por la fuerza, o por lo menos, de prédica en tal sentido, ni aun de participación en las actividades del Partido Naciona-lista. Las autoridades gubernamentales usaron la lista a sa-biendas de que era defectuosa.
Es cierto, no obstante, que dichas autoridades guberna-mentales hicieron esfuerzos por corregir la lista. Después de reducirla en La Fortaleza y los municipios, quedó en menos de una cuarta parte del contenido original. Sin embargo, seguía siendo demasiado deficiente. Solamente 119 personas de las procesadas resultaron culpables en los tribunales por actos de violencia y 67 por violar la Ley 53 de 1948. Sin embargo, la lista contenía un gran número de independentistas (por lo menos 200), el liderato comunista, y otras personas ajenas a la revuelta. Informe del Comité del Gobernador para el Estudio de los Derechos Civiles en Puerto Rico (1959-CDC-001), 1 Der. Civ. 1, 90-91 (1973).
*702Finalmente, el Comité repudió el “mantenimiento por la Policía de listas de personas a base de sus ideas políticas”. Informe, supra pág. 97.
En el 1970, la Comisión de Derechos Civiles nuevamente examinó la recopilación de nombres de personas a base de sus ideas políticas y afirmó que esto constituía “una prác-tica peligrosa y a veces ilegal de investigación policial sobre la conducta y actividades de individuos y grupos. [É]stas, y cualesquiera otras formas que se utilicen para recoger infor-mación, sólo se justifican cuando guardan una relación próxima, directa o circunstancial, con una posible actividad delictiva”. La vigilancia e investigación policíaca y los derechos civiles (1970-CDC-014, 2 Der. Civ. 27, 54 (1973).
A pesar de estas recomendaciones, las actitudes que die-ron lugar a la preparación de las listas han persistido hasta nuestros tiempos y han generado a su vez actuaciones repre-sivas del Estado que le han costado la vida a algunos de los más fervientes seguidores de la juventud independentista. No ha sido hasta la presentación de este pleito que el Estado por primera vez acepta la inconstitucionalidad de esta prác-tica y establece un mecanismo para atender la situación.
Sin embargo, el remedio diseñado por la Rama Ejecutiva, al depender únicamente de la voluntad del gobernante, no garantiza la eliminación permanente de las listas. Ante un reclamo legítimo de personas afectadas por esta práctica in-constitucional, corresponde a la Rama Judicial responder utilizando el recurso extraordinario del injunction para im-pedir la continuación de esta práctica y supervisar la disposi-ción final de la información recopilada. Solamente de esta manera evitaremos que en el futuro los promotores de esta práctica intenten restituirla.